Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 6, the applicant has claimed numerical limitations without defining how those terms are measured. The curvature of the described elements is not clearly or distinctly defined without a specific measurement system (See MPEP 608.01 IV). For the purposes of this action the office will interpret the claim such that the applicant is using S.I. units. Curvature is ordinarily calculated as k = 1/r, which gives units of mm-1. 


Claim Rejections - 35 USC § 102 in view of Zhao et al. (PGPUB 20130057971)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (PGPUB 20130057971).

Regarding claim 1, Zhao discloses a panoramic annular lens for projecting a spherical field of view onto a two- dimensional annular format, the panoramic annular lens comprising: 
a body (11); 
a first refractive surface configured to refract input light rays to obtain first refracted light rays (13);
a first reflective surface configured to reflect the first refracted light rays to obtain first reflected light rays (17); 
a second reflective surface configured to reflect the first reflected light rays to obtain second reflected light rays (14); and 
a second refractive surface (18) configured to refract the second reflected light rays to obtain output light rays in the two-dimensional annular format ([003]), the second refractive surface externally concave (Fig. 4).

Regarding claim 3, Zhao discloses wherein the second refractive surface has a conic constant of 0 (Tables 1 and 2 where the second refractive surface is not designated as aspheric, which would mean it is a spherical lens having a conic constant of 0).

Regarding claim 4, Zhao discloses wherein the first refractive surface is externally convex (Table 1 and Fig. 4).

Regarding claim 7, Zhao discloses wherein the first reflective surface is internally concave (Table 1 and Fig. 4).

Regarding claim 15, Zhao discloses an imaging system for recording images of an illuminated scene, the imaging system comprising: 
a panoramic annular lens including ([0033]): 

a first refractive surface configured to collect input light rays from the illuminated scene and to refract the input light rays to obtain first refracted light rays (13); 
a first reflective surface configured to reflect the first refracted light rays to obtain first reflected light rays (17); 
a second reflective surface configured to reflect the first reflected light rays to obtain second reflected light rays (14); 
a second refractive surface configured to refract the second reflected light rays to obtain output light rays (18), the first and second refractive surfaces and the first and second reflective surfaces coaxially aligned with each other along a PAL axis (Fig. 7); and 
an optical sensor offset the PAL axis and configured to collect the output light rays and to convert the output light rays into sensor signals or current ([0013]).

Regarding claim 16, Zhao discloses wherein the optical sensor includes microlens arrays, the PAL includes chief ray angles matched to ray angles of the microlens arrays (Table 1).

Regarding claim 17, Zhao discloses further comprising an aperture stop configured to adjust a cone angle of diverging rays within the output light rays, and the aperture stop situated between the PAL and the optical sensor (Table 1, STO).


Claim Rejections - 35 USC § 102 in view of Glasse (PGPUB 20130194382)

Claim(s) 8-10 and 12014 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glasse (PGPUB 20130194382).

Regarding claim 8, Glasse discloses a panoramic annular lens for projecting a spherical field of view onto a two-dimensional annular format, the panoramic annular lens comprising: 

a first refractive surface (320) configured to collect input light rays from a predetermined angular range measured from a plane intersecting the first refractive surface and to refract the input light rays to obtain first refracted light rays, the predetermined angular range is +35⁰ to -28° (Fig. 3 shows light is collected from this range and also [0030]); 
a first reflective surface configured to reflect the first refracted light rays to obtain first reflected light rays (330); 
a second reflective surface configured to reflect the first reflected light rays to obtain second reflected light rays (340); and 
a second refractive surface configured to refract the second reflected light rays to obtain output light rays in the two-dimensional annular format (350).

	Regarding claim 9, Glasse discloses wherein the first refractive surface is externally convex (Fig. 3).

	Regarding claim 10, Glasse discloses wherein the predetermined angular range is +32⁰ to -28° (Fig. 3 shows light is collected from this range and also [0030]).

	Regarding claim 12, Glasse discloses wherein the body and the surfaces are formed of a single block of transmissive material (Figs. 3 and 5).

	Regarding claim 13, Glasse discloses wherein the transmissive material is polycarbonate, polystyrene, or glass ([0033]).

	Regarding claim 14, Glasse discloses wherein the reflective surfaces are coated with a reflective coating (Fig. 3 shows that the sections 320 and 340 are reflecting light, which would require some reflective layer or substance at these locations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.

Regarding claim 2, as best understood, Zhao does not explicitly disclose wherein the second refractive surface has a curvature between 0.01 and 0.05.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the curvature of the second refractive surface to be within the range 0.01 to 0.05, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 

	Regarding claim 6, as best understood, Zhao does not disclose wherein the first reflective surface has a curvature of -0.1 to -0.04.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the first reflective surface has a curvature of -0.1 to -0.04, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of first reflective surface motivated by adjusting the focal length to improve optical performance for particular utilities.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Glasse (PGPUB 20130194382).

Regarding claim 5, Zhao does not disclose wherein the second refractive surface is aspheric.
However, Glasse teaches a similar panoramic imaging system comprising a second refractive surface that is aspheric ([0038]).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasse.

Regarding claim 11, Glasse does not explicitly disclose wherein the first refractive surface is aspheric.
However, in [0020] Glasse states that in some variations the refractive and reflective surfaces may be aspheric.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the first refractive surface to be aspheric motivated by improving aberration correction.


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Trubko et al. (PGPUB 20160077315).

Regarding claim 18, Zhao does not explicitly disclose further comprising a filter configured to selectively transmit rays having predetermined optical properties within the output light rays, the filter situated between the aperture stop and the optical sensor.
However, Trubko teaches a similar panoramic imaging device (10) comprising a filter configured to selectively transmit rays having predetermined optical properties within the output light rays, the filter situated between the aperture stop and the optical sensor ([0053]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Zhao and Trubko such that a filter was placed in front of the sensor motivated by improving image quality.



Regarding claim 20, modified Zhao discloses wherein the filter is situated between the aperture stop and the optical sensor ([0053] and Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872